Case 8:15-cv-02034-JVS-JCG Document 792 Filed 04/01/19 Page 1 of 2 Page ID #:64064



     1
     2
     3
     4
     5
     6
     7
     8
     9
                           UNITED STATES DISTRICT COURT
    10
                          CENTRAL DISTRICT OF CALIFORNIA
    11
                                  SOUTHERN DIVISION
    12
    13 NATURAL-IMMUNOGENICS
       CORP., a Florida corporation,
                                           CASE NO. 8:15-cv-02034-JVS-JCG

    14                                     ORDER GRANTING REQUEST FOR
                         Plaintiff,
                                           EXTENSION REGARDING DOCKET
    15        v.                           NO. 790 TO ALLOW BRIEFING TO BE
    16 NEWPORT TRIAL GROUP, et             SUBMITTED ON APRIL 10, 2019
    17 al.,
    18             Defendants.

    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                       [PROPOSED] ORDER
Case 8:15-cv-02034-JVS-JCG Document 792 Filed 04/01/19 Page 2 of 2 Page ID #:64065



     1        The Parties submitted a Joint Stipulation requesting that the Court allow the
     2 Parties until April 10, 2019 to submit briefs regarding whether the Court’s unclean
     3 hands ruling moots, in whole or in part, NIC’s Motion to Exclude the Queen
     4 Motion. Having considered the Joint Stipulation and for good cause shown, IT IS
     5 HEREBY ORDERED that:
     6           The deadline to submit the briefs referenced in the Court’s Order at
     7           Docket No. 790 is hereby extended from April 4, 2019 to April 10, 2019.
     8           The Court’s Order at Docket 790 shall remain unchanged in all other
     9           respects.
    10
    11 SO ORDERED.
    12
    13
    14 DATED: April 01, 2019                 _______________________________
                                                  Honorable James V. Selna
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -1-
                                        [PROPOSED] ORDER
